 



EXHIBIT 10.4
UNIVERSAL COMPRESSION HOLDINGS, INC.
INCENTIVE STOCK OPTION PLAN
FORM OF
AMENDMENT TO INCENTIVE AND
NON-QUALIFIED STOCK OPTION AWARD AGREEMENTS
     THIS AMENDMENT TO INCENTIVE AND NON-QUALIFIED STOCK OPTION AWARD AGREEMENTS
(the “Amendment”) is entered into and effective as of ___, 2007, by and between
Universal Compression Holdings, Inc. (“Holdings”) and Ernie L. Danner
(“Employee”).
     WHEREAS, Holdings has previously granted to Employee incentive stock
options and non-qualified stock options to purchase shares of common stock of
Holdings under the Universal Compression Holdings, Inc. Incentive Stock Option
Plan, as amended, pursuant to the Incentive Stock Option Agreements and
Non-Qualified Stock Option Agreements listed on Attachment A to this Amendment
(collectively, the “Agreements”); and
     WHEREAS, Employee is currently an employee of Holdings and is a member of
the Board of Directors of Holdings; and
     WHEREAS, in connection with the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger by and among Holdings,
Hanover Compressor Company, Exterran Holdings, Inc. (formerly Iliad Holdings,
Inc.) (“Exterran”), Hector Sub, Inc. and Ulysses Sub, Inc., dated as of
February 5, 2007, as amended (the “Merger”), Employee’s employment with, and
service as a director of, Universal will be terminated and Employee will
commence service as a member of the Board of Directors of Exterran (the
“Exterran Board”); and
     WHEREAS, Holdings and Employee desire to amend the Agreements to extend the
option exercise period thereunder through Employee’s period of service as a
member of the Exterran Board;
     NOW, THEREFORE, effective as of the date hereof, the parties agree to amend
and restate Sections 2(b)(ii) and (iii) of each of the Agreements to read in
their entirety as follows:

 



--------------------------------------------------------------------------------



 



     “(ii) Termination of Employment Without Cause or Voluntary Resignation. In
the event Universal terminates Employee’s employment without Cause (as defined
in the Plan), or Employee voluntarily resigns his employment, the Option shall
terminate as of the date of Employee’s termination of employment, except for the
portion of the Option that is exercisable as of the date of termination of
employment, which shall terminate upon the earlier of: (1) the date that is the
tenth anniversary of the Grant Date or (2) the date that is 90 days following
the date Employee ceases for any reason to be a member of the Exterran Board.
     (iii) Termination of Employment for Cause. In the event the Employee’s
employment with Universal shall terminate for Cause (as defined in the Plan),
the Option, whether or not exercisable as of the date of termination of
employment, shall terminate in its entirety on the date of termination.”
     The Agreements shall remain in full force and effect and, as amended by
this Amendment, are hereby ratified and affirmed in all respects.

            UNIVERSAL COMPRESSION HOLDINGS, INC.
      By:                        

            EMPLOYEE



 
Ernie L. Danner
                       

2



--------------------------------------------------------------------------------



 



ATTACHMENT A
TO
AMENDMENT TO INCENTIVE AND
NON-QUALIFIED STOCK OPTION AWARD AGREEMENTS
Schedule of Outstanding Incentive Stock Options and Non-Qualified Stock Options
Granted to Ernie L. Danner Pursuant to Incentive Stock Option Agreements
and Non-Qualified Stock Option Agreements

                          Outstanding Number of Grant Date   Expiration Date    
  Vested and Unvested of Options   Of Options*   Option Type   Shares under
Options
12/11/2000
  12/11/2010   Non-Qualified   50,523
04/20/2001
  04/20/2011   Non-Qualified   17,024
02/19/2002
  02/19/2012   Non-Qualified   20,306
04/30/2004
  04/30/2014   Non-Qualified   21,675
03/09/2005
  03/09/2015   Non-Qualified   19,379
03/09/2005
  03/09/2015   Incentive   2,621
03/03/2006
  03/03/2016   Non-Qualified   22,696
03/03/2006
  03/03/2016   Incentive   2,304

 

    *Tenth anniversary of Grant Date

3